DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, and 21 have been amended, and Claims 2 and 22 have been cancelled as per the amendment filed on 12/01/2022.
Currently Claims 1, 3-22, and 23-40 are pending and prosecuted. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication, 2018/0173923, in further view of Weng et al., US Patent Publication 2020/0183563, henceforth known as Weng, in further view of Liu, US Patent Publication 2020/0320956, henceforth known as Liu.

Regarding Claim 1, Lee discloses an integrated driving device (Abstract; a display device), comprising: 
a touch sensing circuit configured to perform touch sensing ( Figure 25; [0359-0364]; a touch-sensing circuit TSC 2500 that is configure to provide a touch sensing function); 
an optical sensing circuit (Figure 20; [0310-0332]; a fingerprint-sensing circuit 420 that is configured to perform optical fingerprint sensing through the use of optical sensor PS in the pixel circuits, as seen in Figure 20), and
a display driving circuit (Figure 1; [0070]; [0075-0076]; a data-driving circuit 120)

However, Lee does not disclose a touch sensing circuit configured to perform touch sensing in a plurality of touch sensing periods during a first frame period
an optical sensing circuit configured to perform optical sensing during at least one optical sensing period during the first frame period to obtain optical sensing signals for generating first ambient light information, 
wherein the plurality of touch sensing periods and the at least one optical sensing period are non-overlapping
a display driving circuit, configured to output data voltages in a plurality of display periods in the first frame period, wherein the plurality of display periods, the plurality of touch sensing periods, and the at least one optical sensing period are non-overlapping.
Weng et al., US Patent Publication 2020/0183563 teaches achieving display, touch sensing, and fingerprint sensing for a touch display panel, by having a touch display panel driven to display images and sense touches in a time division manner during a first frame, and to sense a fingerprint in a second frame (Figure 8-10; [0036-0044];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lee to further include the teachings of Weng. The motivation to combine these analogous arts is because Weng teaches achieving display, touch sensing, and fingerprint sensing for a touch display panel (Weng: Figure 8; [0037];).
Therefore, the combination of Lee and Weng teaches a touch sensing circuit configured to perform touch sensing in a plurality of touch sensing periods during a first frame period (Lee: Figure 25; [0359-0364]; Weng: Figure 8-10; [0036-0044]; a touch-sensing circuit TSC 2500 that is configure to provide a touch sensing function multiple times in a frame),
a display driving circuit, configured to output data voltages in a plurality of display periods in the first frame period (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; a data-driving circuit 120 that provides image data to the plurality of pixels in a plurality of display periods during the first frame),
However, the combination of Lee and Weng does not teach an optical sensing circuit configured to perform optical sensing during at least one optical sensing period during the first frame period to obtain optical sensing signals for generating first ambient light information, 
wherein the plurality of touch sensing periods and the at least one optical sensing period are non-overlapping,
wherein the plurality of display periods, the plurality of touch sensing periods, and the at least one optical sensing period are non-overlapping.
Liu, US Patent Publication 2020/0320956, teaches that during one frame of time for scanning the rows of the display period, the frame of time is divided into a display period and an acquisition period. During the display period, the pixels units are driven to execute a display operation, wherein in the acquisition period, the optical detection modules of the composite pixel units are driven to execute a optical signal acquisition operation to sense the light intensity of the ambient light (Figure 10; [0095];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee and Weng to further include the teachings of Liu such that the display period includes a separate acquisition period for sensing light intensity of ambient light from the pixels with the optical sensor. The motivation to combine these arts is to utilize the teachings of Liu in order to provide adjustment of the brightness of the display panel based on the sensed ambient light condition, thereby reducing the power consumption of the display device (Liu: [0048];).
Therefore, the combination of Lee, Weng, and Liu teaches an optical sensing circuit configured to perform optical sensing during at least one optical sensing period during the first frame period to obtain optical sensing signals for generating first ambient light information(Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; a fingerprint-sensing circuit 420 that is configured to perform sensing of ambient light during a period after the display period, which is during a first frame period) , 
wherein the plurality of touch sensing periods and the at least one optical sensing period are non-overlapping (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; the period for sensing ambient light and for touch sensing do not overlap),
wherein the plurality of display periods, the plurality of touch sensing periods, and the at least one optical sensing period are non-overlapping (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; the display periods, the touch sensing periods, and the “optical sensing period” for sensing ambient light are non-overlapping).

Regarding Claim 21, Lee discloses An operation method of an integrated driving device (Abstract; a display device that performs the following method), wherein the integrated driving device comprises a touch sensing circuit (Figure 25; [0359-0364]; a touch-sensing circuit TSC 2500 that is configure to provide a touch sensing function), a display driving circuit (Figure 1; [0070]; [0075-0076]; a data-driving circuit 120) and an optical sensing circuit (Figure 20; [0310-0332]; a fingerprint-sensing circuit 420 that is configured to perform optical fingerprint sensing through the use of optical sensor PS in the pixel circuits, as seen in Figure 20)
), and the operation method comprises: 
performing touch sensing by the touch sensing circuit (Figure 25; [0359-0364]; a touch-sensing circuit TSC 2500 that is configure to provide a touch sensing function);
However, Lee does not disclose performing touch sensing by the touch sensing circuit in a plurality of touch sensing periods during a first frame period; and 
performing optical sensing by the optical sensing circuit during at least one optical sensing period during the first frame period to obtain optical sensing signals for generating first ambient light information, 
wherein the plurality of touch sensing periods and the at least one optical sensing period are non-overlapping;
outputting data voltages by the display driving circuit in a plurality of display periods in the first frame period,
wherein the plurality of display periods, the plurality of touch sensing periods, and the at least one optical sensing period are non-overlapping.
Weng teaches achieving display, touch sensing, and fingerprint sensing for a touch display panel, by having a touch display panel driven to display images and sense touches in a time division manner during a first frame, and to sense a fingerprint in a second frame (Figure 8-10; [0036-0044];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Lee to further include the teachings of Weng. The motivation to combine these analogous arts is because Weng teaches achieving display, touch sensing, and fingerprint sensing for a touch display panel (Weng: Figure 8; [0037];).
Therefore, the combination of Lee and Weng teaches a performing touch sensing by the touch sensing circuit in a plurality of touch sensing periods during a first frame period (Lee: Figure 25; [0359-0364]; Weng: Figure 8-10; [0036-0044]; a touch-sensing circuit TSC 2500 that is configure to provide a touch sensing function multiple times in a frame),
outputting data voltages by the display driving circuit in a plurality of display periods in the first frame period (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; a data-driving circuit 120 that provides image data to the plurality of pixels in a plurality of display periods during the first frame).
However, the combination of Lee and Weng does not teach performing optical sensing by the optical sensing circuit during at least one optical sensing period during the first frame period to obtain optical sensing signals for generating first ambient light information, 
wherein the plurality of touch sensing periods and the at least one optical sensing period are non-overlapping,
wherein the plurality of display periods, the plurality of touch sensing periods, and the at least one optical sensing period are non-overlapping.
Liu, US Patent Publication 2020/0320956, teaches that during one frame of time for scanning the rows of the display period, the frame of time is divided into a display period and an acquisition period. During the display period, the pixels units are driven to execute a display operation, wherein in the acquisition period, the optical detection modules of the composite pixel units are driven to execute a optical signal acquisition operation to sense the light intensity of the ambient light (Figure 10; [0095];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee and Weng to further include the teachings of Liu such that the display period includes a separate acquisition period for sensing light intensity of ambient light from the pixels with the optical sensor. The motivation to combine these arts is to utilize the teachings of Liu in order to provide adjustment of the brightness of the display panel based on the sensed ambient light condition, thereby reducing the power consumption of the display device (Liu: [0048];).
Therefore, the combination of Lee, Weng, and Liu teaches performing optical sensing by the optical sensing circuit during at least one optical sensing period during the first frame period to obtain optical sensing signals for generating first ambient light information (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; a fingerprint-sensing circuit 420 that is configured to perform sensing of ambient light during a period after the display period, which is during a first frame period) ,  
wherein the plurality of touch sensing periods and the at least one optical sensing period are non-overlapping (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; the period for sensing ambient light and for touch sensing do not overlap).
wherein the plurality of display periods, the plurality of touch sensing periods, and the at least one optical sensing period are non-overlapping (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095];  the display periods, the touch sensing periods, and the “optical sensing period” for sensing ambient light are non-overlapping).


Regarding Claims 3 and 23, The combination of Lee, Weng, and Liu teaches further comprising a display driving circuit, configured to output data voltages in a plurality of display periods in the first frame period (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; a data-driving circuit 120 that provides image data to the plurality of pixels in a plurality of display periods during the first frame), 
wherein the plurality of display periods and a plurality of sensing periods are alternately arranged (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; the examiner considers the periods of touch sensing and the periods of sensing ambient light to make up “sensing periods”, of which there area a plurality that alternate with the display period), and 
wherein the plurality of touch sensing periods are a part of the plurality of sensing periods and the at least one optical sensing period is the other part of the plurality of sensing periods (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; the examiner considers the periods of touch sensing and the periods of sensing ambient light to make up “sensing periods).

Regarding Claims 4 and 24, The combination of Lee, Weng, and Liu teaches further comprising a display driving circuit, configured to output data voltages in a plurality of display periods in the first frame period (Lee: Figure 1; [0070]; [0075-0076]; Weng: Figure 8-10; [0036-0044]; a data-driving circuit 120 that provides image data to the plurality of pixels in a plurality of display periods during the first frame) and not to output data voltages during a porch interval in the first frame period, and wherein the at least one optical sensing period is overlapping with the porch interval (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; a fingerprint-sensing circuit 420 that is configured to perform sensing of ambient light during a period after the display period, which is during a first frame period, is considered by the examiner as being a “porch interval” that does not include display driving (not to output data voltages during a porch interval in the first frame period) ).

Regarding Claims 5 and 25, The combination of Lee, Weng, and Liu teaches further comprising a display driving circuit, configured to stop outputting data voltages in the first frame period (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095]; the data-driving circuit 120 does not provide image data to the plurality of pixels during the period of sensing ambient light and during the touch sensing periods).

Regarding Claims 6 and 26, The combination of Lee, Weng, and Liu teaches wherein the optical sensing circuit is capable of performing fingerprint sensing and is configured to not perform the fingerprint sensing during the first frame period (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095];  performing optical fingerprint sensing during a second frame, after the first frame).

Claims 7, 8, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication, 2018/0173923, in further view of Weng et al., US Patent Publication 2020/0183563, henceforth known as Weng, in further view of Liu, US Patent Publication 2020/0320956, henceforth known as Liu, in further view of Lin, US Patent Publication 2020/0250288.


Regarding Claims 7 and 27, The combination of Lee, Weng, and Liu teaches wherein the optical sensing circuit is further configured to perform fingerprint sensing during a second frame period later than the first frame period (Lee: Figure 20; [0310-0332]; Weng: Figure 8-10; [0036-0044]; Liu: Figure 10; [0095];  performing optical fingerprint sensing during a second frame, after the first frame).
	However, The combination of Lee, Weng, and Liu doesn’t explicitly teach wherein the optical sensing circuit is further configured to perform fingerprint sensing during a second frame period later than the first frame period according to the first ambient light information generated based on the optical sensing signals.
	Lin, US Patent Publication 2020/0250288, teaches a light sensor used to detect an ambient environment light intensity ([0030];). Where an operation parameter of the sensing unit at the biological matching stage may be adjusted according to the ambient illumination, where the operation parameter includes an exposure time and/or ADC gain (Figure 1 and 2; [0030]; [0034-0035]; [0046];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, and Liu to further include the teachings of Lin such that the sensing of ambient light is used to adjust the exposure time for fingerprint sensing in order to provide wherein the optical sensing circuit is further configured to perform fingerprint sensing during a second frame period later than the first frame period according to the first ambient light information generated based on the optical sensing signals. The motivation to combine these analogous arts is to improve identifying and verifying rate of fingerprint matching in different environments (Lin: [0003-0006];)

Regarding Claims 8 and 28, The combination of Lee, Weng, Liu, and Lin teaches wherein the optical sensing circuit is further configured to determine a length of an exposure period of the fingerprint sensing according to the first ambient light information (Lin: Figure 1 and 2; [0030]; [0034-0035]; [0046]; based on the detected ambient light, an adjustment to the exposure time is made (determine a length of an exposure period) ) .

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication, 2018/0173923, in further view of Weng et al., US Patent Publication 2020/0183563, henceforth known as Weng, in further view of Liu, US Patent Publication 2020/0320956, henceforth known as Liu, in further view of Chen, US Patent 7391408.

Regarding Claims 10 and 30, The combination of Lee, Weng, and Liu doesn’t explicitly teach wherein the integrated driving device is further configured to adjust a backlight brightness level according to the first ambient light information.
	Chen, US Patent 7391408, teaches an adjustable brightness apparatus includes a light detection unit and a modulation and can automatically adjust the backlight current of a display device based on variable ambient light outside the display device so as to reduce the power consumption. Users can therefore view images shown on the display device more clearly and comfortably (Abstract; col. 3, ll. 17-31;).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, and Liu to further include the teachings of Chen in order to provide wherein the integrated driving device is further configured to adjust a backlight brightness level according to the first ambient light information. The motivation to combine these analogous arts is because Chen teaches that adjusting the backlight current (brightness) based on ambient light so as to reduce power consumption, and allow the user to view images more clearly and comfortably (Chen: Abstract;)

Claims 11, 14, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication, 2018/0173923, in further view of Weng et al., US Patent Publication 2020/0183563, henceforth known as Weng, in further view of Liu, US Patent Publication 2020/0320956, henceforth known as Liu, in further view of Zhang et al., US Patent Publication 2021/0191545, henceforth known as Zhang, in further view of Wang et al., US Patent Publication 2022/0004729, henceforth known as Wang, and in further view of Cheng, US Patent Publication 2021/0266483, henceforth known as Cheng.

Regarding Claims 11 and 31, The combination of  Lee, Weng, and Liu doesn’t explicitly teach
wherein the optical sensing circuit is configured to output a plurality of first control signals and a plurality of second control signals to a control circuit in a touch display panel, and 
wherein each of the plurality of first control signals is utilized for controlling when to reset all of sensor rows of a sensor region of an optical sensor array in the touch display panel at the same time and each of the plurality of second control signals is utilized for controlling when to read out the optical sensing signals from all of the sensor rows of the sensor region at the same time.
Zhang et al., US Patent Publication 2021/0191545, teaches a fingerprint identification unit that comprises of a first, second and third thin film transistors T1, T2, and T3, a capacitor C, and a photodiode as seen in Figure 4. The fingerprint sensor unit is controlled  by Reset, which controls transistor T1, and Select, which controls transistor T3 (Figure 4; [0034];). Where the fingerprint identification units 130 can be in a section of the display panel or can be in the entire display panel area, as seen in Figures 1, 9 and 12.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, and Liu to further include the teachings of Zhang in order to replace the optical fingerprint sensor with that as described in Zhang. The motivation to combine these arts is because Zhang teaches a fingerprint identification unit schematic circuit diagram that is used for fingerprint sensing that is included with display device that also includes display driving and touch sensing (Zhang: [0031];).
Therefore, the combination of Lee, Weng, Liu, and Zhang teaches wherein the optical sensing circuit is configured to output a plurality of first control signals and a plurality of second control signals to a control circuit in a touch display panel (Zhang: Figure 4; [0034]; a plurality of reset signals and a plurality of select signals are used for controlling the fingerprint identification unit 130), and 
wherein each of the plurality of first control signals is utilized for controlling when to reset all of sensor rows of a sensor region of an optical sensor array in the touch display panel and each of the plurality of second control signals is utilized for controlling when to read out the optical sensing signals from all of the sensor rows of the sensor region (Zhang: Figure 4; [0034]; a plurality of reset signals for resetting the fingerprint initiation unit (each of the plurality of first control signals is utilized for controlling when to reset all of sensor rows of a sensor region of an optical sensor array in the touch display panel)  and a plurality of select signals are used for controlling the fingerprint identification unit 130 to output a detected signal (each of the plurality of second control signals is utilized for controlling when to read out the optical sensing signals from all of the sensor rows of the sensor region)).
However, the combination of Lee, Weng, Liu, and Zhang doesn’t explicitly teach wherein each of the plurality of first control signals is utilized for controlling when to reset all of sensor rows of a sensor region of an optical sensor array in the touch display panel at the same time and each of the plurality of second control signals is utilized for controlling when to read out the optical sensing signals from all of the sensor rows of the sensor region at the same time.
Wang et al., US Patent Publication 2022/0004729, teaches wherein a reset control line Reset can be simultaneously connected with the reset transistor in all signal receiving circuits in the fingerprint identification circuit, so that the reset singals can be applies to the transistors of all signal receiving circuits in the fingerprint identification circuit through the reset control line Reset, thereby achieving reset (Figure 21; [0099];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, Liu, and Zhang to further include the teachings of Wang in order to provide wherein each of the plurality of first control signals is utilized for controlling when to reset all of sensor rows of a sensor region of an optical sensor array in the touch display panel at the same time. The motivation to combine these analogous arts is because Wang teaches achieving reset by having all the fingerprint identification circuits connected to together through the reset control line Reset (Wang: [0099];).
However, the combination of Lee, Weng, Liu, Zhang, and Wang doesn’t explicitly teach wherein each of the plurality of second control signals is utilized for controlling when to read out the optical sensing signals from all of the sensor rows of the sensor region at the same time.
Cheng, US Patent Publication 2021/0266483, teaches a readout integrated circuit (ROIC) connected to photosensitive sensors, is used to read the light sensor data in all rows of sub detection regions simultaneously ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, Liu, Zhang, and Wang to further include the teachings of Cheng in order to provide wherein each of the plurality of second control signals is utilized for controlling when to read out the optical sensing signals from all of the sensor rows of the sensor region at the same time. The motivation to combine these analogous arts is because the ROIC is described as being able to read light sensor data in an order, or can be able to read light sensor data in all rows simultaneously (Cheng: [0053]).

Regarding Claims 14 and 34, The combination of Lee, Weng, Liu, Zhang, Wang, and Cheng teaches wherein the optical sensing circuit starts an optical sensing cycle for generating the first ambient light information in the first frame period and completes the optical sensing cycle in the first frame period, with respect to the sensor region ( Liu: Figure 10; [0095]; the sensing of the light intensity of the ambient light occurs and completes in the same frame).


Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication, 2018/0173923, in further view of Weng et al., US Patent Publication 2020/0183563, henceforth known as Weng, in further view of Liu, US Patent Publication 2020/0320956, henceforth known as Liu, in further view of Zhang et al., US Patent Publication 2021/0191545, henceforth known as Zhang, in further view of Wang et al., US Patent Publication 2022/0004729, henceforth known as Wang, and in further view of Cheng, US Patent Publication 2021/0266483, henceforth known as Cheng, and in further view of Ding et al., US Patent Publication 2021/0019016, henceforth known as Ding.


Regarding Claims 12 and 32, The combination of Lee, Weng, Liu, Zhang, Wang, and Cheng doesn’t explicitly teach wherein the optical sensing circuit is configured to output a plurality of start pulse signals to the control circuit in the touch display panel.
	However, Ding et al., US Patent Publication 2021/0019016, teaches In the touch device shown in FIG. 10A, the plurality of gate driving circuits are divided into several blocks (or segments). For example, each gate driving circuit block has a width of less than 4 mm. These blocks share a clock CLK signal. However, an STV (Start Pulse to Gate Driver) is used for each gate driving circuit block, so that the turn-on of different gate driving circuit blocks is freely controlled. Each of the gate driving circuit blocks may scan row by row in a shift register manner, or the potentials of the gates of the first switching transistors of the photodetection circuits may all be pulled up or pulled down. In the touch phase, the plurality of gate driving circuit blocks sequentially outputs control signals, wherein all the gate driving units within each gate driving circuit block output a control signal to all the corresponding control lines (e.g., control lines G1 and G2, or Gy−1 and Gy and the like). After the touch position is determined, if there is a need for fingerprint detection, the gate driving circuit block in a corresponding area is turned on again. The gate driving circuit block in the corresponding area causes a corresponding row of photodetection circuits to scan row by row, so that the fingerprint detection is performed. ([0130];).
	It would have been obvious to one of ordinary skill in the art, before the effecting filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, Liu, Zhang, Wang, and Cheng to further include the teachings of Ding in order to provide wherein the optical sensing circuit is configured to output a plurality of start pulse signals to the control circuit in the touch display panel. The motivation to combine these analogous arts is because Ding teaches providing fingerprint detection if there is a need for it (Ding: [0130];).

Claims 17, 19, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Patent Publication, 2018/0173923, in further view of Weng et al., US Patent Publication 2020/0183563, henceforth known as Weng, in further view of Liu, US Patent Publication 2020/0320956, henceforth known as Liu, in further view of Kim et al., US Patent Publication 2019/0180075, and in further view of Ding et al., US Patent Publication 2021/0019016, henceforth known as Ding.

Regarding Claims 17 and 37, The combination of Lee, Weng, and Liu doesn’t explicitly teach wherein the optical sensing circuit is configured to output a plurality of start pulse signals corresponding to a plurality of sensor regions to a control circuit in a touch display panel during the first frame period, 
wherein the plurality of start pulse signals are pulled to an active state at the same time, and 
wherein, according to each of the plurality of start pulse signals, the control circuit generates a plurality of first control signals for sequentially resetting a first part of sensor rows of one of the sensor regions and a plurality of second control signals for sequentially reading out the optical sensing signals from the first part of the sensor rows of the sensor region.
Kim et al., US Patent Publication 2019/0180075, teaches output a start pulse signals corresponding to a sensor region to a control circuit in a touch display panel during the first frame period (Figures 7-9; [0088-0107]; a gate driving circuit receives a start pulse signal that starts the generation of reset signals), 
wherein the start pulse signals are pulled to an active state (Figures 7-9; [0088-0107]; the examiner considers the start pulse signals as being “pulled to an active state” due to it triggering the generation of the reset signals), and 
wherein, according to the start pulse signal, the control circuit generates a plurality of first control signals for sequentially resetting a first part of sensor rows of one of the sensor regions and a plurality of second control signals for sequentially reading out the optical sensing signals from the first part of the sensor rows of the sensor region (F Figures 7-9; [0088-0107]; as seen in the Figures, the start pulse signal causes the sequential generation reset scan signal  (generates a plurality of first control signals for sequentially resetting a first part of sensor rows of one of the sensor regions) and also sequentially outputs the scan signals S[1]-S[N] that is used to read out the accumulated charge in the capacitor C1 (a plurality of second control signals for sequentially reading out the optical sensing signals from the first part of the sensor rows of the sensor region)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, and Liu to further include the teachings of Kim. The motivation to combine these analogous arts is to solve the problem of a sensor that fails to recognize a fingerprint and an image due to an influence of the amount of light of a surround environment (Kim: [0005];).
However, the combination of Lee, Weng, Liu, and Kim doesn’t explicitly teach wherein the optical sensing circuit is configured to output a plurality of start pulse signals corresponding to a plurality of sensor regions to a control circuit in a touch display panel during the first frame period, 
wherein the plurality of start pulse signals are pulled to an active state at the same time, and 
wherein, according to each of the plurality of start pulse signals, the control circuit generates a plurality of first control signals for sequentially resetting a first part of sensor rows of one of the sensor regions and a plurality of second control signals for sequentially reading out the optical sensing signals from the first part of the sensor rows of the sensor region.
However, Ding et al., US Patent Publication 2021/0019016, teaches In the touch device shown in FIG. 10A, the plurality of gate driving circuits are divided into several blocks (or segments). For example, each gate driving circuit block has a width of less than 4 mm. These blocks share a clock CLK signal. However, an STV (Start Pulse to Gate Driver) is used for each gate driving circuit block, so that the turn-on of different gate driving circuit blocks is freely controlled. Each of the gate driving circuit blocks may scan row by row in a shift register manner, or the potentials of the gates of the first switching transistors of the photodetection circuits may all be pulled up or pulled down. In the touch phase, the plurality of gate driving circuit blocks sequentially outputs control signals, wherein all the gate driving units within each gate driving circuit block output a control signal to all the corresponding control lines (e.g., control lines G1 and G2, or Gy−1 and Gy and the like). After the touch position is determined, if there is a need for fingerprint detection, the gate driving circuit block in a corresponding area is turned on again. The gate driving circuit block in the corresponding area causes a corresponding row of photodetection circuits to scan row by row, so that the fingerprint detection is performed. ([0130];).
	It would have been obvious to one of ordinary skill in the art, before the effecting filing date of the claimed invention, to modify the combinational disclosure of Lee, Weng, Liu, Zhang, Wang, and Cheng to further include the teachings of Ding in order to provide wherein the optical sensing circuit is configured to output a plurality of start pulse signals corresponding to a plurality of sensor regions to a control circuit in a touch display panel during the first frame period, wherein the plurality of start pulse signals are pulled to an active state at the same time, and wherein, according to each of the plurality of start pulse signals, the control circuit generates a plurality of first control signals for sequentially resetting a first part of sensor rows of one of the sensor regions and a plurality of second control signals for sequentially reading out the optical sensing signals from the first part of the sensor rows of the sensor region. The motivation to combine these analogous arts is because Ding teaches providing fingerprint detection if there is a need for it, and if there is a need for it, providing start signals to the corresponding areas for the fingerprint detection (Ding: [0130];) .



Regarding Claims 19 and 39, The combination of Lee, Weng, Liu, Zhang, Wang, Cheng, and Ding teaches wherein the optical sensing circuit starts an optical sensing cycle for generating the first ambient light information in the first frame period and completes the optical sensing cycle in the first frame period, with respect to the sensor region (Liu: Figure 10; [0095]; the sensing of the light intensity of the ambient light occurs and completes in the same frame).

Allowable Subject Matter

Claims 9, 13, 15, 16, 18, 20, 29, 33, 35, 36, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive.

The applicant argues that the combination of Lee, Weng, and Liu does not meet the features of Claims 1 and 21 by arguing various aspects of the references individually. The applicant argues that the Lee does not disclose a plurality of display periods, a plurality of touch sensing periods, and at least one optical sensing period occur in one frame period; Weng teaches that the fingerprint sensing period is in a separate frame from the display period and touch period; and that Liu does not disclose a touch sensing period while disclose a display period and a acquisition period (i.e. optical sensing period).
However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated above in the rejection, the examiner acknowledges that Lee does not disclose a plurality of display periods, a plurality of touch sensing periods, and at least one optical sensing period but relies on the teachings of Weng to suggest modifying the teachings of Lee to include a plurality of display and touch sensing periods occur in a single frame, and then to incorporate the teachings of Liu which teaches that a frame can include a plurality of display periods and acquisition periods which are used for sensing ambient light by an optical detection module. Thus the combination of these references teaches that a single frame comprises of a plurality of display periods, touch sensing periods, and  at least one optical sensing periods, as described above in the rejection.
Therefore, the examiner maintains the rejection of Claims 1 and 21 for the reasons stated above and in the rejection.
Claims 3-8,10-12,14,17,19,23-32,34,37 and 39, which are dependent from Claims 1 and 21, are also maintained for the same rationale.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699